DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.
 	Claims 1-11 and 15-17 are examined. Claims 12-14 and 18-20 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US Pub. No. 2013/0039199) in view of Bi et al. (US Pub. No. 2014/0086084) in view of Zhang et al. (US Pub. No. 2016/0150512) 
Regarding claims 1 and 15, Liao discloses an apparatus (figure 3), comprising:

wherein the coordination indication information indicates that the apparatus or a first network side device which the apparatus is used for and at least one second network side device are in a coordination relationship (figure 6 step 611 or 615; paragraphs 34, 35 and 37 in view of paragraph 23: CSI-RS configurations of multi-points in a CoMP); and
	a receiver  (figure 3 RF module 332) to receive at least one group of CSI fed back by the user equipment based on the CSI measurement configuration information (figure 6 step 613 or 617; paragraphs 37 and 38);
	a processor (figure 3 processor 333) to configure one piece of CSI process information for the user equipment and to configure a non-zero power CSI-RS resource, wherein the one piece of CSI process information is used for configuration of the CSI measurement configuration information, and wherein a non-zero power CSI-RS resource is used to perform at least one of channel measurement (figure 5; paragraphs 6, 7, 33-35: base station configures plurality of CSI-RS configurations, each CSI-RS 
	Liao does not teach a non-zero power CSI-RS resource information identifier.
	However, in the same field of endeavor, Bi discloses a base station generates a CSI process information element including a non-zero power CSI-RS identifier and the other device performs measurement based on it (paragraphs 6, 7 , 33, 34, 39, 44-46 and figure 7 NZP CSI-RS ID 707,727, 767).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Liao a non-zero power CSI-RS resource information identifier.
	The motivation would have been to measure channel signal strength using NZP CSI-RS resource (paragraph 45). 
	Liao does not teach wherein the measurement type is related to a coordinated transmission mode including coordinated multipoint multi-stream transmission.
	In the same field of endeavor, Zhang discloses wherein the measurement type is related to a coordinated transmission mode including coordinated multipoint multi-stream transmission (figure 7; paragraphs 75-77: UE performs PMI/CQI feedback for multipoint and multi stream transmission).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Liao the measurement type is related to a coordinated transmission mode including coordinated multipoint multi-stream transmission.

Regarding claim 15, Liao further teaches a non-transitory medium configured to store instructions (figure 3 memory 334; paragraph 26).

Regarding claim 3, all limitations of claim 1 are disclosed above. Liao further teaches wherein non-zero power CSI-RS resource information of each second network side device comprised in the one piece of CSI process information is used to indicate the coordination indication information (figure 6 step 611; paragraph 34: multiple CSI-RS configurations with non-zero power).
Regarding claim 4, all limitations of claim 1 are disclosed above. Liao further teaches wherein non-zero power CSI-RS resource information of each second network side device comprised in non-zero power CSI-RS resource information indication signaling in the one piece of CSI process information is used to indicate the coordination indication information (paragraphs 34, 35, 37).
Regarding claim 5, all limitations of claim 1 are disclosed above. Liao further teaches non-zero power CSI-RS resource information of each second network side device included in interference measurement resource information indication signaling in the one piece of CSI process information is used to indicate the coordination indication information (paragraph 34 in view of paragraph 23: minimal interference from/to other point(s). BRI: interference measurement resource information is information comprised information of network devices. Non-zero power CSI-RS with RE 
Regarding claim 6, all limitations of claim 1 are disclosed above. Liao further teaches wherein CSI-RS pattern information in non-zero power CSI-RS resource information of each second network side device included in enhanced signaling in non-zero power CSI-RS resource information indication signaling in the one piece of CSI process information is used to indicate the coordination indication information (paragraphs 34 and 35).
Regarding claim 10, all limitations of claim 1 are disclosed above. Liao further teaches wherein the CSI measurement configuration information further comprises measurement type indication information, the measurement type indication information is used to instruct the user equipment to perform measurement based on the coordination indication information and a measurement type indicated by the measurement type indication information, the measurement type is related to a coordinated (BRI: measurement type includes multiple measurements inherently signals the use of coordinated multipoint transmission. figure 6 step 611; paragraph 34: RSRP measurement type) transmission mode, and the coordinated transmission mode comprises at least coordinated multipoint diversity transmission (figure 6 DL point and UL point), and interference coordination transmission (paragraphs 23).
Regarding claim 11, all limitations of claim 1 are disclosed above. Liao further teaches the CSI measurement configuration information further comprises feedback indication information, used to instruct the user equipment to feed back the at least one group of CSI to the apparatus or the first network side device, the feedback indication .

Claims 7-9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US Pub. No. 2013/0039199) in view of Bi et al. (US Pub. No. 2014/0086084)  in view of Zhang et al. (US Pub. No. 2016/0150512) in view of Etemad et al. (US Pub. No. 2013/0301548).
Regarding claims 7 and 17, all limitations of claims 1 and 15 are disclosed above. Liao further teaches the processor to configure at least two pieces of CSI process information for the user equipment (paragraph 34: multiple CSI-RS), wherein the at least two pieces of CSI process information are used for configuration of the CSI measurement configuration information, at least one of the at least two pieces of CSI process information comprises the coordination indication information (paragraph 34).
Liao does not teach but Etemad discloses the coordination indication information comprises a process identifier of CSI process information other than CSI process information comprising the coordination indication information in the at least two pieces of CSI process information (figure 4: CSI processes; paragraph 43: bitmaps. CSI reporting sets are included with the CoMP CSI-RS information).

The motivation would have been for individual CSI process.
Regarding claim 8, all limitations of claim 7 are disclosed above. Liao does not teach but Etemad discloses a process identifier that is of CSI process information other than the CSI process information comprising the coordination indication information in the at least two pieces of CSI process information and that is comprised in interference measurement resource information indication signaling in the at least one piece of CSI process information is used to indicate the coordination indication information (figure 4: CSI processes; paragraph 43: bitmaps. It is inherent that CSI-RS measuring interference to show it is an interference measurement resource indication).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Liao a process identifier that is of CSI process information other than the CSI process information comprising the coordination indication information in the at least two pieces of CSI process information and that is comprised in interference measurement resource information indication signaling in the at least one piece of CSI process information is used to indicate the coordination indication information.
The motivation would have been for individual ID CSI process.
Regarding claim 9, all limitations of claim 7 are disclosed above. Liao further teaches non-zero power CSI-RS resource information indication signaling in the at least 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Liao a process identifier of CSI process information other than the CSI process information comprising the coordination indication information in the at least two pieces of CSI process information, comprised in non-zero power CSI-RS resource information indication signaling in the at least one piece of CSI process information is used to indicate the coordination indication information.
The motivation would have been for individual CSI process identification.
Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive.
In page 12 of Remark, regarding U.S.C. 103 rejection, the Applicant argues Liao does not teach “configuring a non-zero power CSI-RS resource information identifier…wherein a non-zero power CSI-RS resource corresponding to the non-zero power CSI-RS resource information identifier is used to performed at least one of channel measurement and interference measurement.”  
Examiner notes that a newly discovered reference, Bi et al., teaches the claimed limitation. Thus, the argument is moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liang et al. (US Pub. No. 2019/0173549) teaches a non-zero power CSI-RS identifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             
                                                                                                                                                                                                        /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466